Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The response of the applicant has been received and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments of the applicant appear after the first rejection to which they are directed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,8-11,13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 20160215212, in view of Osaku 20140087136, Gao et al. CN 101759964 and Satake et al. 20170321115.

Osaku 20140087136 describes forming a silane modified acrylic resin C-4 at [0269-0270]. This is used in the composition of example 9 in place of the silane modified epoxy [0280]. Example 19 combined polyimide, diacrylate monomer, photoinitiator (benzophenone), epoxy, thiol and surfactant [0290]. In the evaluation of these films, the composition are coated and exposed. [0250-0252].  The silane modified resins are disclosed as useful in amounts of most preferably 5-40 pats based upon 100 parts of the binder to reduce warping during baking and increase heat resistance  [0134-0153].
	Gao et al. CN 101759964 (machine translation attached) describes in example 1, the dispersion of CdTe quantum dots in PMMA using trimethoxysilylpropylmethacrylate (a silyl modified (meth)acrylic acid) to aid is dispersion. This is described as a coupling agent (see machine translation at paragraph bridging pages 2-3. 

It would have been obvious to one skilled in the art to modify the compositions of Lee et al. 20160215212 by adding silane modified acrylic resin C-4 of Osaku 20140087136 to improve the heat resistance of the cured resin and improve dispersion of the quantum dot based upon the aid in dispersing quantum dot taught in Gao et al. CN 101759964 and the adhesion of the silane to quantum dots taught in Gao et al. CN 101759964 and Satake et al. 20170321115 and to add fillers such as the glass, silica, alumina or similar particles disclosed at [0131-0132] of Lee et al. 20160215212. 
The filler of Lee et al. 2016021521 addresses the addition of scattering particles, noting that there are no recited limitations on the amounts.  The secondary references establish the effect of silane containing compounds and polymer with silane containing repeating units in promoting adhesion to inorganic materials, including the quantum dots and filler as well as the inorganic substrate the composition is coated upon.  The rejection stands.

Claims 1-4,6,8-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. 20160215212, in view of Osaku 20140087136, Gao et al. CN 101759964 and Satake et al. 20170321115, further in view of Ooyabu et al. 20110316032.
Ooyabu et al. 20110316032 teaches scattering particles added to quantum dot layers.  This include scattering particles such as the silica, alumina, titania, acrylic, polystyrene or polysiloxane materials with 1-5 microns sizes based upon the teachings at [0034-0039]

The addition of Ooyabu et al. 20110316032 addresses the size and composition of the scattering particles presented in the new claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6,8-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10678134 in view of Lee et al. 20160215212.
It would have been obvious to modify the claimed invention of claims 1-22 of U.S. Patent No. 10678134, which includes claims describing nanophosphor, wetting agent and (meth)acrylic polymer (claim 1), the (metha)crylic having a silane modified repeating unit (claim 11), scattering and refractive index adjusting particles (claim 12)by using known wetting .
Claims 1-4,6,8-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10678134 in view of Lee et al. 20160215212 and Ooyabu et al. 20110316032.
It would have been obvious to modify the claimed invention of claims 1-22 of U.S. Patent No. 10678134, which includes claims describing nanophosphor, wetting agent and (meth)acrylic polymer (claim 1), the (metha)crylic having a silane modified repeating unit (claim 11), scattering and refractive index adjusting particles (claim 12)by using known wetting agents/surfactants for use to quantum dot such as Disperbyk-180 taught by Lee et al. 20160215212 and to use the known scattering agents such as the silica, alumina, titania, acrylic or polystyrene materials with 1-5 microns sizes based upon the teachings at [0034-0039] of Ooyabu et al. 20110316032.
The addition of Ooyabu et al. 20110316032 addresses the size and composition of the scattering particles presented in the new claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. 20170205664 teaches scattering particles added to the quantum dot containing light conversion layer and can be hollow particles, ZnO, BaSO4, TiO2, ZrO2, silica (SiO2), silicon, melamine, polystyrene or polybutyl methacrylate.   These can be 0.01-10 microns in average diameter ([0046,0020] and figure 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 1, 2021